DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant’s election with traverse of Species II (Fig. 6-8) in the reply filed June 29th, 2022 is acknowledged. The traversal is on the ground(s) that Applicant argues Species I and II are distinct inventions and therefore does not cause additional burden for search. The Examiner respectfully disagrees and notes that the sleeve arrangement being integral with the first part of Species I is patentably distinct when compared to the sleeve arrangement being inserted into the cavity of the first part of Species II, as these are distinctly identifiable and different features between the species.
Examining multiple patentably distinct species together in the same application would impose a serious burden on the examiner, as such would require the search of multiple patentably distinct features that otherwise would not have to be searched for, applying appropriate prior art rejections and having to consider and respond to attorney arguments regarding such multiple patentably distinct features and rejections. Is it Applicant’s position that the specific features of the various species are not patentably distinct, and therefore obvious over one another? If so, then such should be clearly admitted on the record.
Finally, it should be noted that, as stated at page 4 of the election requirement, upon the allowance of a generic claim, applicants will be entitled to consideration of claims to the additional species that depend therefrom or otherwise include all of the limitations of that allowable generic claim. In other words, if patentability resides in the generic aspects of the inventions disclosed as opposed to the specific features of the respective species, then there will be rejoinder of those non-elected species and if patentability resides within the specifics of the elected species, then there will be no rejoinder of the other species.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11, 14, 17-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.
Status of claims
Claims 1-21 are pending. Claims 11, 14, 17-21 are withdrawn as they are directed to a non-elected species.
Claim Objections
Claims 1, 4, 6, 9, 10, 16 are objected to because of the following informalities:
In line 6 of claim 1, “and that comprises an abutment surface” should be corrected to --and 
In line 2 of claim 4, “in the adjustment direction of the adjustment unit” should be corrected to --in the adjustment direction of the at least one adjustment unit-- in order to properly recite the limitation within the claim.
In claim 6, “further comprising a plurality of support parts” should be corrected to --wherein the at least one support part further comprises a plurality of support parts-- in order to clarify that the plurality of support parts further defines the at least one support part.
Claims 9 and 10 both recite the limitation “the at least one tilting axis”. This should be corrected to --the 
In claim 16, “wherein the adjustment screw is supported with a head at one of the first part or the second part and engages with the outer thread in an inner thread at an other of the second part or the first part or in an inner thread of a nut that is supported at the other of the second part or the first part” should be corrected to --wherein the adjustment screw is supported with a head at one of the first part or the second part and wherein the outer thread engages .
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “wherein the adjustment device comprises at least three of the at least one adjustment units in one common adjustment direction”. Claim 1 already recites the limitation of the an “adjustment direction”. It is therefore unclear if the “common adjustment direction” is intended to be the same as the “adjustment direction” of claim 1, or if Applicant is intending to define a new direction as a limitation. For the purpose of this action, Examiner will interpret the common adjustment direction of claim 7 as being the same as the adjustment direction of claim 1 and that the at least three adjustment units extend axially in the adjustment direction. As such, Examiner will interpret claim 7 as reading as:
“wherein the adjustment device comprises at least three adjustment units of the at least one adjustment units extending axially in the 
Claim 9 recites the limitation “wherein the tilting axis is defined by the at least one support part around the first sleeve of the adjustment unit”. It is unclear from the claim as to how the tilting axis is defined by the at least one support part of the first sleeve. When viewing the Fig. 11 of the instant application, it would appear possible that the at least one support part (35) of one of the adjustment units (24a) may be located along a direction of the tilting axis (specifically the tilting axes K1, K3 seen in Fig. 11), but it is unclear to Examiner how the tilting axis is specifically defined by the at least one support part of the adjustment units. For the purpose of this action, Examiner will interpret claim 9 as reading as:
“wherein the at least one support part of one of the at least three adjustment units is located along a direction of the tilting axis”.
Appropriate clarification and correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 12, 13, 15, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeung et al. (WO 2011/120268; hereinafter Yeung).
Regarding claim 1, Yeung (Fig. 1-4) discloses an arrangement (1) comprising a first part (20), a second part (10) and an adjustment device for adjustment of the relative position between the first part and the second part, wherein the adjustment device comprises at least one adjustment unit (30) and wherein each adjustment unit comprises: 
a first sleeve (comprising 31 and 32) extending axially in an adjustment direction (see Annotated Fig. 1 below) that is connected with the first part (as seen in the figures) and comprises an abutment surface at an axially free sleeve end (see Annotated Fig. 1), at which the second part abuts directly or indirectly (it can be seen in the figures the second part abuts the abutment surface), wherein at least one clearance (formed via grooves 311 and hole 310) is provided in a circumferential section about the first sleeve (311 the at least one clearance can be seen to be circumferential about portion 31 of the first sleeve within the figures) and the first sleeve is supported at the first part adjacent to the at least one clearance radial to the adjustment direction by at least one support part (321), 
an adjustment screw (33) extending axially in the adjustment direction that at least partly engages in the first sleeve (as seen in the figures) and is configured to apply an adjustable force on the first sleeve, in order to lengthen or compress the first sleeve in the adjustment direction (adjustment screw is capable of compressing the first sleeve as it is threaded and connected with the first and second parts).

    PNG
    media_image1.png
    442
    1046
    media_image1.png
    Greyscale

Annotated Figure 1
Regarding claim 2, Yeung discloses wherein the at least one clearance is open toward the free sleeve end (prior to insertion of the adjustment screw, 310 of the clearance is open toward the free sleeve end).
Regarding claim 3, Yeung discloses wherein the at least one clearance is at least partly closed toward the free sleeve end (when inserted within 310 of the clearance, the adjustment screw at least partly closes the clearance toward the free sleeve end).
Regarding claim 4, Yeung discloses wherein between the first part and the second part at least in the adjustment direction of the adjustment unit an adjustment gap (see Annotated Fig. 1) is provided and that the adjustment unit is configured to modify the adjustment gap (as the adjustment screw is tightened, it is capable of modifying the distance between the first and second parts and therefore the adjustment gap).
Regarding claim 5, Yeung discloses wherein the first part and the second part do not abut directly at each other in the adjustment direction (as they are separated by the adjustment gap seen in Annotated Fig. 1).
Regarding claim 6, Yeung discloses wherein the at least one support part comprises a plurality of support parts (as the support part 321 is inserted within the grooves 311 of the clearance, there must be a second support part to be inserted within the other of the grooves, as it can be seen there are two grooves in portion 31 of the first sleeve).
Regarding claim 12, Yeung discloses wherein the first sleeve is connected with the first part by one or any combination of a form fit, force fit, material bond connection (it can be seen in the figures that the first sleeve is form fit within the first part).
Regarding claim 13, Yeung discloses wherein the arrangement further comprises a counter-abutment surface is provided at the second part that directly abuts at the abutment surface (see Annotated Fig. 2 below).

    PNG
    media_image2.png
    347
    832
    media_image2.png
    Greyscale

Annotated Figure 2
Regarding claim 15, Yeung discloses wherein the adjustment screw comprises an outer thread (331).
Regarding claim 16, Yeung discloses wherein the adjustment screw is supported with a head (331) at one of the first part (see Fig. 1) or the second part and wherein the outer thread engages in an inner thread at an other of the second part or the first part or in an inner thread of a nut that is supported at the other of the second part or the first part (see Annotated Fig. 3 below).

    PNG
    media_image3.png
    388
    832
    media_image3.png
    Greyscale

Annotated Figure 3
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yeung in view of Schneider et al. (DE-102013110605; hereinafter Schneider).
Regarding claim 7, while Yeung discloses that the object of their invention is to provide an adjustment of high precision for operating position adjustment between the first and second parts using adjustment units (30; see [0006] of translated description provided by Applicant), with two adjustment units shown in Fig. 1, they do not explicitly disclose wherein the adjustment device comprises at least three adjustment units of the at least one adjustment units extending axially in the adjustment direction that are not arranged along one single straight line having a direction radial to the adjustment direction.
Schneider (Fig. 1-8) teaches of an arrangement of a first part (1) and a second part (2) that are joined together via a plurality of fastening adjustment units (3; see the rectangular arrangement of the adjustment units joining the first and second parts in Fig. 7-8), with each fastening adjustment unit extending axially in a single direction, such that they are not arranged along a single straight line (as they are arranged rectangularly).
It would be obvious to modify Yeung with the teachings of Schneider, to have the arrangement comprise four adjustment units arranged rectangularly and joining the first and second parts, with all four adjustment units extending axially in the adjustment direction, since having four adjustment units instead of only the two seen in Fig. 1 of Yeung would provide the unexpected result of providing greater securement of the first and second parts to one another. In doing so, this would have the adjustment device comprise at least three adjustment units that are not arranged along a single line radial to the adjustment direction.
Regarding claim 8, the combination of Yeung and Schneider further teach wherein one or two of the at least three adjustment units define a tilting axis (all four adjustment units in combination with one another will define a tilting axis between the first and second parts depending on the depth of each adjustment screw of each adjustment unit within the first and second parts).
Regarding claim 9, the combination of Yeung and Schneider further teach wherein the at least one support part of one of the at least three adjustment units is located along a direction of the tilting axis (depending on the depth of each adjustment screw and the orientation of the first sleeve of each adjustment unit, the at least one support part of one of the adjustment units may be located along a direction of the tilting axis).
Regarding claim 10, the combination of Yeung and Schneider further teach wherein the tilting axis is defined by positions of two of the at least three adjustment units (the tilting axis between the first and second parts is defined by the depth of each adjustment screw of each of the four adjustment unit relative to each other, therefore the tilting axis is defined by positions of two of the at least three adjustment units).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J BAYNES whose telephone number is (571)270-1852.  The examiner can normally be reached on M-F 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.J.B./Examiner, Art Unit 3678                                                                                                                                                                                                        
/Josh Skroupa/Primary Examiner, Art Unit 3678